


Exhibit 10.3

 

TMP WORLDWIDE INC.
622 THIRD AVENUE
NEW YORK, NY 10017

 

September 24, 2002

 

Mr. John Mclaughlin

 

 

Dear John:

 

This will confirm our understanding and agreement with respect to your taking
the position of Global Director, Search and Selection, of TMP Worldwide Inc.
(the “Company”).  You and the Company hereby agree as follows:

 


1.                                       THE COMPANY AGREES TO EMPLOY YOU AND
YOU AGREE TO BE EMPLOYED BY THE COMPANY AS GLOBAL DIRECTOR, SEARCH AND
SELECTION, WITH SUCH DUTIES AND RESPONSIBILITIES WITH RESPECT TO THE COMPANY AND
ITS AFFILIATES AS THE COMPANY’S CHIEF EXECUTIVE OFFICER (“CEO”) OR SUCH OTHER
PERSON FROM TIME TO TIME DESIGNATED BY THE CEO TO DEAL WITH MATTERS RELATED TO
THIS AGREEMENT (THE “DESIGNEE”) SHALL REASONABLY DIRECT.  YOU AGREE TO DEVOTE
YOUR BEST EFFORTS, ENERGIES, ABILITIES AND FULL BUSINESS TIME, SKILL AND
ATTENTION TO YOUR DUTIES.  YOU AGREE TO PERFORM THE DUTIES AND RESPONSIBILITIES
ASSIGNED TO YOU TO THE BEST OF YOUR ABILITY, IN A DILIGENT, TRUSTWORTHY,
BUSINESSLIKE AND EFFICIENT MANNER FOR THE PURPOSE OF ADVANCING THE BUSINESS OF
THE COMPANY AND TO ADHERE TO ANY AND ALL OF THE EMPLOYMENT POLICIES OF THE
COMPANY.  YOU ACKNOWLEDGE THAT YOUR DUTIES WILL REQUIRE YOU TO BE BASED IN THE
COMPANY’S CORPORATE HEADQUARTERS IN NEW YORK.  YOUR ROLE IN THIS NEW POSITION
WILL COMMENCE ON A DATE WITHIN THE NEXT TWO MONTHS SELECTED BY THE COMPANY.


 


2.                                       IN CONSIDERATION FOR YOUR SERVICES AND
OTHER AGREEMENTS HEREUNDER, DURING YOUR EMPLOYMENT THE COMPANY SHALL (A) PAY YOU
A BASE SALARY OF $500,000 PER YEAR (PRORATED FOR PERIODS OF LESS THAN ONE YEAR)
IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICE FOR
SALARIED EMPLOYEES, (B) PROVIDE YOU WITH MEDICAL, DENTAL AND DISABILITY
COVERAGE, IF ANY, AND 401(K) PLAN, LIFE INSURANCE AND OTHER BENEFIT PLAN
ELIGIBILITY, IF ANY, COMPARABLE TO THAT REGULARLY PROVIDED TO OTHER SENIOR
MANAGEMENT IN ACCORDANCE WITH THE COMPANY’S POLICIES, (C) PROVIDE YOU WITH 4
WEEKS VACATION PER YEAR IN ACCORDANCE WITH THE COMPANY’S POLICIES (PRORATED FOR
PERIODS OF LESS THAN ONE YEAR), (D) PROVIDE YOU WITH ANNUAL BONUSES OF UP TO
100% OF YOUR BASE SALARY FROM TIME TO TIME ON THE BASIS OF SATISFACTION OF SUCH
EPS AND/OR OTHER TARGETS AS ARE DETERMINED BY THE CEO OR THE DESIGNEE WITH
RESPECT TO EACH CALENDAR YEAR, (E) PROVIDE YOU WITH REIMBURSEMENT OF BUSINESS
EXPENSES IN ACCORDANCE WITH THE COMPANY’S POLICIES SUBJECT TO THE PRESENTATION
OF APPROPRIATE RECEIPTS AND INVOICES THEREFORE, AND (F) PROVIDE YOU WITH
REIMBURSEMENT OF ALL REASONABLE MOVING AND RELOCATION EXPENSES INCURRED IN
CONNECTION WITH (X) THE RELOCATION OF YOU AND YOUR FAMILY FROM NEW ZEALAND TO
NEW YORK AND (Y) THE RELOCATION OF YOU AND YOUR FAMILY BACK TO NEW ZEALAND FROM
NEW YORK, PROVIDED IN THE CASE OF (Y) YOU

 

--------------------------------------------------------------------------------


 


RELOCATE BACK TO NEW ZEALAND WITHIN 6 MONTHS OF THE TERMINATION OF THIS
AGREEMENT.  YOUR BASE SALARY WILL BE REVIEWED ON AN ANNUAL BASIS, IT BEING
UNDERSTOOD THAT ANY INCREASES IN COMPENSATION SHALL BE SUBJECT TO THE SOLE
DISCRETION OF THE COMPANY’S CEO OR THE DESIGNEE.


 


3.                                       YOU MAY TERMINATE THIS AGREEMENT AT ANY
TIME UPON 60 DAYS’ PRIOR WRITTEN NOTICE.  THE COMPANY MAY TERMINATE THIS
AGREEMENT AT ANY TIME UPON WRITTEN NOTICE.  THIS AGREEMENT SHALL ALSO TERMINATE
AUTOMATICALLY IN THE EVENT YOU SHOULD DIE OR, IN THE REASONABLE DETERMINATION OF
THE COMPANY, BECOME UNABLE TO PERFORM BY REASON OF PHYSICAL OR MENTAL
INCOMPETENCY YOUR OBLIGATIONS HEREUNDER FOR A PERIOD OF 120 DAYS IN ANY 365 DAY
PERIOD.  IT IS UNDERSTOOD AND AGREED THAT IN THE EVENT THAT THIS AGREEMENT IS
TERMINATED BY THE COMPANY IN ACCORDANCE WITH THE SECOND SENTENCE OF THIS
SECTION 3 OTHER THAN FOR CAUSE (AS DEFINED BELOW), THEN SUBJECT TO (I) YOUR
EXECUTION AND DELIVERY OF THE COMPANY’S THEN CURRENT FORM OF SEPARATION
AGREEMENT AND GENERAL RELEASE APPLICABLE TO SIMILARLY SITUATED EMPLOYEES AND
(II) THE EXPIRATION OF ANY RESCISSION PERIOD PROVIDED THEREBY (WITHOUT THE
RESCISSION HAVING BEEN EXERCISED), YOU SHALL, AS YOUR SOLE AND EXCLUSIVE REMEDY,
BE ENTITLED TO (I) RECEIVE AS SEVERANCE YOUR THEN APPLICABLE BASE SALARY
HEREUNDER FOR A PERIOD OF TWELVE MONTHS (THE “SPECIFIED PERIOD”), PAYABLE IN
REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S APPLICABLE PAYROLL
PRACTICE FOR SALARIED EMPLOYEES AND (II) DURING THE SPECIFIED PERIOD, HAVE THE
COMPANY MAKE AVAILABLE TO YOU (AND/OR PAY COBRA PREMIUMS ON) MEDICAL AND DENTAL
BENEFITS ON THE SAME TERMS AND CONDITIONS AS WOULD HAVE BEEN MADE AVAILABLE TO
YOU HAD YOU REMAINED EMPLOYED BY THE COMPANY DURING SUCH PERIOD.  EXCEPT AS
EXPRESSLY PROVIDED IN THE PRECEDING SENTENCE, OR ELSEWHERE IN THIS AGREEMENT OR
UNDER THE TERMS OF ANY WRITTEN OPTION OR STOCK BONUS AGREEMENT BETWEEN THE
PARTIES, IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT OR YOUR EMPLOYMENT
FOR ANY REASON, THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO YOU HEREUNDER
OR WITH RESPECT TO YOUR EMPLOYMENT FROM THE EFFECTIVE DATE OF TERMINATION. 
“CAUSE” SHALL MEAN THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS: 
(I) YOUR WILLFUL FAILURE OR GROSS NEGLIGENCE IN PERFORMANCE OF YOUR DUTIES OR
COMPLIANCE WITH THE REASONABLE DIRECTIONS OF THE CEO OR THE DESIGNEE THAT
REMAINS UNREMEDIED FOR A PERIOD OF TWENTY (20) DAYS AFTER THE CEO OR THE
DESIGNEE HAS GIVEN WRITTEN NOTICE SPECIFYING IN REASONABLE DETAIL YOUR FAILURE
TO PERFORM SUCH DUTIES OR COMPLY WITH SUCH DIRECTIONS; (II) YOUR FAILURE TO
COMPLY WITH A MATERIAL EMPLOYMENT POLICY OF THE COMPANY THAT REMAINS UNREMEDIED
FOR A PERIOD OF TWENTY (20) DAYS AFTER THE CEO OR THE DESIGNEE HAS GIVEN WRITTEN
NOTICE TO YOU SPECIFYING IN REASONABLE DETAIL YOUR FAILURE TO COMPLY; OR (III)
YOUR COMMISSION OF (A) A FELONY, (B) CRIMINAL DISHONESTY OR (C) FRAUD.


 


4.                                       YOU ACKNOWLEDGE THAT YOU HAVE NOT
RELIED ON ANY REPRESENTATION NOT SET FORTH IN THIS AGREEMENT.  YOU REPRESENT
THAT YOU ARE FREE TO ENTER INTO THIS EMPLOYMENT ARRANGEMENT AND THAT YOU ARE NOT
BOUND BY ANY RESTRICTIVE COVENANTS OR SIMILAR PROVISIONS RESTRICTING THE
PERFORMANCE OF YOUR DUTIES HEREUNDER.


 


5.                                       IN THE EVENT OF THE TERMINATION OF YOUR
EMPLOYMENT BY THE COMPANY FOR REASONS OTHER THAN CAUSE, ANY OPTIONS THAT HAVE
BEEN OR MAY BE GRANTED TO YOU BY THE COMPANY FROM TIME TO TIME PURSUANT TO
WRITTEN OPTION AGREEMENTS SHALL AUTOMATICALLY AND IMMEDIATELY BECOME

 

2

--------------------------------------------------------------------------------


 


(I) FULLY VESTED AND (II) EXERCISABLE FOR THE BALANCE OF THE TEN YEAR TERM
PROVIDED BY THE APPLICABLE STOCK OPTION AGREEMENT, SUBJECT TO THE OTHER TERMS OF
SUCH OPTION AGREEMENT, AND (III) IN THE EVENT OF ANY CHANGE IN CONTROL (AS
DEFINED IN OPTION AGREEMENT DATED SEPTEMBER 11, 2002):


 


(A)                                  ANY OPTIONS WHICH HAVE BEEN OR MAY BE
GRANTED TO YOU BY THE COMPANY FROM TIME TO TIME PURSUANT TO WRITTEN OPTION
AGREEMENTS, SHALL AUTOMATICALLY AND IMMEDIATELY BECOME (I) FULLY VESTED AND (II)
EXERCISABLE FOR THE BALANCE OF THE TEN YEAR TERM PROVIDED BY THE APPLICABLE
STOCK OPTION AGREEMENT, SUBJECT TO THE OTHER TERMS OF SUCH OPTION AGREEMENT; AND


 


(B)                                 THE SHARES OF COMPANY COMMON STOCK COVERED
BY THE STOCK BONUS AGREEMENT DATED SEPTEMBER 11, 2002 SHALL AUTOMATICALLY AND
IMMEDIATELY BECOME FULLY VESTED,


 

subject in each case of (a) and (b) to the provisions of Section 6 below.

 


6.                                       NOTWITHSTANDING ANYTHING IN SECTION 5
TO THE CONTRARY, YOU SHALL IN NO EVENT BE ENTITLED TO ANY PAYMENT OR
ACCELERATION OF OPTIONS OR SHARES OF COMPANY COMMON STOCK THAT WOULD CAUSE ANY
PORTION OF THE AMOUNT RECEIVED BY YOU TO CONSTITUTE AN “EXCESS PARACHUTE
PAYMENT” AS DEFINED UNDER SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”).  IN FURTHERANCE OF THE PROVISIONS OF THIS SECTION 6, THE
FOLLOWING PROVISIONS SHALL APPLY:


 


(1)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT THAT ANY PAYMENT OR ACCELERATION OF OPTIONS OR
SHARES OF COMPANY COMMON STOCK BY THE COMPANY TO OR FOR YOUR BENEFIT
(COLLECTIVELY, A “PAYMENT”) WOULD BE NONDEDUCTIBLE BY THE COMPANY FOR FEDERAL
INCOME TAX PURPOSES BECAUSE OF SECTION 280G OF THE CODE, THEN THE AGGREGATE
PRESENT VALUE OF AMOUNTS PAYABLE OR DISTRIBUTABLE TO OR FOR YOUR BENEFIT
PURSUANT TO THIS AGREEMENT OR ANY OPTION OR STOCK BONUS AGREEMENT SHALL BE
REDUCED TO THE REDUCED AMOUNT (AS DEFINED BELOW).  ANY SUCH REDUCTION SHALL BE
ACCOMPLISHED FIRST BY REDUCING THE NUMBER OF OPTIONS TO ACQUIRE COMPANY COMMON
STOCK AND SHARES OF COMPANY COMMON STOCK COVERED BY STOCK BONUS AGREEMENTS WHICH
OTHERWISE WOULD HAVE IMMEDIATELY VESTED IN FULL, AS DETERMINED IN THE REASONABLE
DISCRETION OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), PROVIDED THAT
ANY OPTIONS AND SHARES OF COMPANY COMMON STOCK SO REDUCED SHALL CONTINUE TO VEST
IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE AGREEMENTS IRRESPECTIVE OF YOUR
CONTINUED EMPLOYMENT OR, IF EARLIER, THE DATE OR DATES ON WHICH SUCH OPTIONS OR
SHARES CAN VEST WITHOUT BEING DEEMED NONDEDUCTIBLE, AS DETERMINED IN THE
REASONABLE DISCRETION OF THE BOARD, AND SECOND, IF NECESSARY, BY REDUCING CASH
PAYMENTS CONSTITUTING PART OF THE PAYMENTS OR OTHER CONSIDERATION TO WHICH YOU
BECOME ENTITLED (COLLECTIVELY, SUCH CASH PAYMENTS, OTHER CONSIDERATION AND THE
AGGREGATE PRESENT VALUE OF THE IMMEDIATE VESTING OF OPTIONS AND SHARES OF
COMPANY COMMON STOCK (CALCULATED IN ACCORDANCE WITH SECTION 280G OF THE CODE AND
ANY REGULATIONS PROMULGATED THEREUNDER) ARE REFERRED TO AS THE “SEVERANCE
AMOUNT”).

 

3

--------------------------------------------------------------------------------


 


(2)                                  THE “REDUCED AMOUNT” SHALL BE THE AMOUNT,
EXPRESSED IN PRESENT VALUE, WHICH MAXIMIZES THE AGGREGATE PRESENT VALUE OF THE
SEVERANCE AMOUNT WITHOUT CAUSING ANY PAYMENT TO BE NONDEDUCTIBLE BY THE COMPANY
BECAUSE OF SECTION 280G OF THE CODE.  FOR PURPOSES OF THIS CLAUSE (2), PRESENT
VALUE SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 280(D)(4) OF THE CODE.


 


(3)                                  ALL DETERMINATIONS REQUIRED TO BE MADE
UNDER THIS SECTION 6 SHALL BE MADE BY THE COMPANY’S INDEPENDENT PUBLIC
ACCOUNTANTS (THE “ACCOUNTING FIRM”) WHICH SHALL PROVIDE DETAILED SUPPORTING
CALCULATIONS TO THE COMPANY AND YOU.  ANY SUCH DETERMINATION BY THE ACCOUNTING
FIRM SHALL BE BINDING UPON THE COMPANY AND YOU.


 


(4)                                  IT IS POSSIBLE THAT AS A RESULT OF THE
UNCERTAINTY IN THE APPLICATION OF SECTION 280G OF THE CODE AT THE TIME OF THE
INITIAL DETERMINATION BY THE ACCOUNTING FIRM, A PORTION OF THE SEVERANCE AMOUNT
WILL HAVE BEEN MADE BY THE COMPANY WHICH SHOULD NOT HAVE BEEN MADE
(“OVERPAYMENT”) OR THAT AN AMOUNT IN ADDITION TO THE SEVERANCE PAYMENT WHICH
WILL NOT HAVE BEEN MADE COULD HAVE BEEN MADE (“UNDERPAYMENT”), IN EACH CASE,
CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.


 

(x)                                   Overpayment.  In the event that the
Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against you which the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for your benefit shall be
treated for all purposes as a loan ab initio (from the beginning) to you which
you shall repay to the Company together with interest at the applicable federal
rate provided for in Section 1274(d) of the Code.

 

(y)                                 Underpayment.  If precedent or other
substantial authority indicates that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for your benefit
together with interest at the applicable federal rate provided for in
Section 1274(d) of the Code.

 


7.                                       ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN PROPERLY SERVED IF
DELIVERED PERSONALLY, BY COURIER, OR BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED AND FIRST CLASS POSTAGE PREPAID, IN CASE OF NOTICE TO THE
COMPANY, TO THE ATTENTION OF THE CEO AT THE ADDRESS SET FORTH ON THE FIRST PAGE
OF THIS AGREEMENT (WITH A COPY TO MYRON OLESNYCKYJ, TMP WORLDWIDE INC., 622
THIRD AVENUE, 39TH FLOOR, NEW YORK, NY 10017) AND IN THE CASE OF NOTICES TO YOU
TO YOUR OFFICE OR RESIDENCE ADDRESS, OR SUCH OTHER ADDRESSES AS THE RECIPIENT
PARTY HAS

 

4

--------------------------------------------------------------------------------


 


SPECIFIED BY PRIOR WRITTEN NOTICE TO THE SENDING PARTY.  ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE DEEMED RECEIVED UPON THE ACTUAL DELIVERY THEREOF IN
ACCORDANCE WITH THE FOREGOING.


 


8.                                       YOU MAY NOT ASSIGN OR DELEGATE THIS
AGREEMENT OR ANY OF YOUR RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.  ALL REFERENCES IN THIS AGREEMENT TO PRACTICES
OR POLICIES OF THE COMPANY ARE REFERENCES TO SUCH PRACTICES OR POLICIES AS MAY
BE IN EFFECT FROM TIME TO TIME.


 


9.                                       THIS AGREEMENT (I) CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY PREVIOUS ARRANGEMENTS RELATING THERETO, AS WELL AS ANY
PREVIOUS ARRANGEMENTS RELATING TO EMPLOYMENT BETWEEN YOU AND ANY OF THE
COMPANY’S AFFILIATES, INCLUDING BUT NOT LIMITED TO THE EMPLOYMENT AGREEMENT
BETWEEN YOU AND THE COMPANY DATED FEBRUARY 7, 2002, (II) MAY BE SIGNED IN
COUNTERPARTS, (III) SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(OTHER THAN THE CONFLICTS OF LAWS PROVISIONS THEREOF) AND (IV) MAY NOT BE
AMENDED, TERMINATED, EXTENDED OR WAIVED ORALLY.  PLEASE UNDERSTAND THAT WHILE IT
IS OUR HOPE THAT OUR RELATIONSHIP WILL BE A LONG ONE, YOUR EMPLOYMENT WILL BE ON
AT “AT WILL” BASIS.  NOTHING IN THIS LETTER SHOULD BE CONSTRUED AS CREATING ANY
OTHER TYPE OF EMPLOYMENT RELATIONSHIP.


 

Please sign the additional originally executed copy of this letter in the space
provided for your signature below to indicate your acceptance and agreement with
the terms of this letter agreement and return one fully executed original to me.

 

 

Very truly yours,

 

 

 

 

TMP WORLDWIDE INC.

 

 

 

 

 

 

 

By:

 

/s/ Andrew J. McKelvey

 

 

Name:

Andrew J. McKelvey

 

Title:

CEO

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

  /s/ John Mclaughlin

 

 

John Mclaughlin

 

 

 

5

--------------------------------------------------------------------------------
